— 'In an action brought by plaintiff to recover damages, in a first cause of action, for breach of an alleged oral agreement by the corporate defendant and, in a second cause of action, for alleged tortious interference with said agreement by the individual defendant, and for other relief, defendants appeal from an order denying their motion for summary judgment on the first and second causes of action. Order affirmed, with $10 costs and disbursements. In our opinion issues of fact are presented which require a trial. Nolan, P. J., Carswell, Adel, Wenzel and MacCrate, JJ., concur.